Federal Defenders
OF NEW YORK, INC,

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Pation
Execwive Director

Southern District. of New York
Sanifer L, Brawn
Atiomey-in-Charge

and Attorney-in-Chief

December 10, 2019

BY ECF “UII TSS oa]

pom

i
!

|
if
hi
DEC 202019 |

United States District Judge
Southern District of New York

i
aa
{

i
a

|
Honorable Alison J. Nathan |

‘
5
4

Re: United States v. Burrell, et al. f -
15 Cr. 95 (ASN) —

Dear Judge Nathan,

The Court previously appointed the Federal Defenders to represent five co-
defendants in the above captioned case—Tayquan Tucker (14), Marlon Roberts (16),
Jafar Borden (23), Devante Joseph (28), and Ivanjoel Aryeety (32)— in connection
with filing motions based on the Supreme Court’s decision in United States v. Davis,
139 S. Ct. 2319 (2019). These defense motions were filed in November 2019 and the
government's response to these motions is currently due December 20, 2019.

I have conferred with the government and write to provide an update, and to
request that the Court appoint CJA counsel for four of these defendants.

Defendants Devante Joseph and Jafar Borden previously pled guilty to two
offenses: a racketeering conspiracy, in violation of 18 U.S.C. § 1962(d), and a firearms
offense, in violation of 18 U.S.C. § 924(c). For these two defendants, I understand that
the government anticipates agreeing that their § 924(c) convictions should be vacated
and requesting resentencing on the remaining count. Unfortunately, it would present
a conflict of interest for the Federal Defenders to represent co-defendants in a
resentencing proceeding. Accordingly, we request that the Court appoint CJA panel
lawyers to represent these two defendants for purposes of resentencing.

With respect to defendants Tayquan Tucker and Ivanjoel Aryeety, I
understand that the parties would like to engage in plea discussions that would
potentially resolve the defendants’ pending § 2255 motions. However, again, it would
present a conflict for the Federal Defenders to represent co-defendants in plea
negotiations. As a result, we request that the Court appoint CJA panel lawyers to
represent these two defendants going forward. In addition, to provide the parties an wv
opportunity to engage in these discussions, we_respectfully request that the
remaining motion deadlines for these two defendants be extended by 45 days~This \@WD

extension will permit time for the Court to appoint conflict-tree COungS ; for counsel

SO QRDERRD: _- Uf re] t
ds [$i

HON. ALISON JENATHAN
UNITED STATES DISTRICT JUDGE

 
 

 

 

 

 
Dec. 10, 2019
Page 2

to confer with their clients (who are incarcerated at remote facilities), and for the
parties to discuss a possible disposition to resolve the pending motions.

Respectfully submitted,

/3/ Sarah Baumgartel
Sarah Baumgartel, Esq.
Assistant Federal Defender
Tel: (212) 417-8772

cc: AUSA Jessica Feinstein (by ECF)

 
